Citation Nr: 0827339	
Decision Date: 08/13/08    Archive Date: 08/18/08

DOCKET NO.  07-04 596	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial evaluation higher than 10 percent 
for service-connected left knee injury residuals.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

C. Bruce, Associate Counsel


INTRODUCTION

The veteran had active military service from March 2005 to 
April 2006.  The veteran's DD-214 notes that he had six 
months and 2 days of prior active service.
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2006 rating determination 
of a Regional Office (RO) of the Department of Veterans 
Affairs (VA) in Waco, Texas.  


FINDING OF FACT

The competent medical evidence of record shows that the 
veteran's service-connected left knee disability is not 
manifested by impairment of the tibia and fibula; arthritis; 
ankylosis; moderate impairment manifested by recurrent 
subluxation or lateral instability; or dislocated semilunar 
cartilage with frequent episodes of "locking," pain and 
effusion into the joint.  Additionally, the veteran's left 
knee disability did not require removal of symptomatic 
semilunar cartilage and was not productive of limitation of 
left leg flexion to 30 degrees or less or limitation of leg 
extension to 15 degrees or more at any time relevant to the 
appeal period.


CONCLUSION OF LAW

The criteria for an evaluation higher than 10 percent for 
service-connected left knee injury residuals have not been 
met or approximated.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.321, 4.3, 4.7, 4.71a, Diagnostic Code 5257 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of (1) the information 
and evidence not of record that is necessary to substantiate 
a claim, (2) which information and evidence VA will obtain, 
and (3) which information and evidence the claimant is 
expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159 (2007); see also 73 Fed. Reg. 23,353-6 (April 
30, 2008) (codified at 38 C.F.R. § 3.159 (May 30, 2008)).  
See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  

After careful review of the claims file, the Board finds that 
letter dated in June 2006 fully satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In this regard, this letter advised the veteran what 
information and evidence was needed to substantiate the 
veteran's service connection claim.  The letter also 
requested that he provide enough information for the RO to 
request records from any sources of information and evidence 
identified by the veteran, as well as what information and 
evidence would be obtained by VA, namely, records like 
medical records, employment records, and records from other 
Federal agencies.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006), which held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  The June 2006 letter provided this notice to the 
veteran.  

The veteran is challenging the initial evaluation assigned 
following the grant of service connection.  The Court held 
that in cases where service connection has been granted and 
an initial disability rating and effective date have been 
assigned, the typical service connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled.  
Once the veteran disagrees with an initial determination, 
other provisions apply to the remainder of the adjudication 
process, particularly those pertaining to the duty to assist 
and issuances of rating decisions and statements of the case.  
See 38 U.S.C.A. 
§§ 5103A, 5104(a), 7105(d) (West 2002); 38 C.F.R. §§ 
3.103(b)(1), 3.159(c), 19.29 (2007); Dingess, 19 Vet. App. at 
490-91; see also Dunlap v. Nicholson, 21 Vet. App. 112, 119 
(2007).  The record reflects that the veteran received a copy 
of the October 2006 rating decision, the January 2007 SOC, 
and the June 2007 supplemental statement of the case (SSOC), 
which included a discussion of the facts of the claim, 
pertinent laws and regulations, notification of the basis of 
the decision, and a summary of the evidence considered to 
reach the decision.  Thus, the VA's duty to notify in this 
case has been satisfied.

The Board acknowledges that a recent Court decision held that 
there are specific requirements for VCAA notices in increased 
rating claims.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  However, the Board determines that these 
requirements do not apply to initial rating claims, such as 
the one now before the Board.  Initially, the Board notes 
that Vazquez-Flores was an appeal of an increased rating 
claim, not an initial rating claim.  More importantly, the 
Court's decision distinguishes the notice requirements 
therein defined from the notice required for initial rating 
claims.  Specifically, the Court, after outlining the notice 
requirements for increased rating claims, states that the 
notice in an increased rating claim must also provide 
examples of the medical and lay evidence that are relevant to 
establishing entitlement to increased compensation, "[a]s 
with proper notice for an initial disability rating."  Id. 
at 43.  Thus, the Board concludes that the Court intended the 
requirements outlined in its decision to apply only to 
increased rating claims, and therefore, these requirements 
are not applicable to the instant claim.  Based on the above 
analysis, the notice requirements for an initial rating claim 
have been met.

There is no indication that any additional action is needed 
to comply with the duty to assist in connection with the 
issue on appeal.  The veteran's service medical records have 
been obtained and associated with the claims file, as have VA 
treatment records.  Additionally, in June 2007, the veteran 
was provided a VA examination in connection with his claim, 
the report of which is also of record, to include the 
September 2007 addendum.  The August 2006 VA examination 
report, which was obtained in connection with the veteran's 
service connection claim, is of record as well.

Analysis

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  As 
such, the Board has considered all evidence of record in 
evaluating the veteran's left knee injury.  Also, in 
Fenderson, the Court discussed the concept of the "staging" 
of ratings, finding that in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.  Fenderson at 126-28.  As such, in 
accordance with Fenderson, the Board has considered the 
propriety of assigning initial staged ratings for the 
veteran's service- connected left knee injury.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule).  38 C.F.R. Part 4 (2007).  The percentage ratings 
contained in the Rating Schedule represent, as far as can be 
practicably determined, the average impairment in earning 
capacity resulting from diseases and injuries incurred or 
aggravated during military service and their residual 
conditions in civil occupations.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.1 (2007).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2007).  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of any disability present.  38 C.F.R. § 4.2; 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the 
regulations do not give past medical reports precedence over 
current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2007).

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and disability 
ratings are then combined in accordance with 38 C.F.R. § 
4.25.  Pyramiding, the evaluation of the same disability, or 
the same manifestation of a disability, under different 
diagnostic codes, is to be avoided when rating a veteran's 
service-connected disabilities.  38 C.F.R. § 4.14.  It is 
possible for a veteran to have separate and distinct 
manifestations from the same injury which would permit rating 
under several diagnostic codes, however the critical element 
in permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any 
one of the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994).

In rating musculoskeletal disabilities with regard to 
limitation of motion, the provisions of 38 C.F.R. §§ 4.10, 
4.40 and 4.45 are for consideration.  See DeLuca v. Brown, 8 
Vet. App. 202 (1995).  

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.  The 
intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59 (2007).

The veteran injured his left knee after jumping off of a 
Humvee while stationed in Afghanistan.  The veteran was 
granted service connection for left knee injury under 
Diagnostic Code 5257 with an evaluation of 10 percent with an 
effective date of April 15, 2006, the day following 
discharge, in the October 2006 rating decision.

Diagnostic Code 5257 provides for a 10 percent evaluation 
where there is slight recurrent subluxation or lateral 
instability.  A 20 percent evaluation is assigned where there 
is moderate recurrent subluxation or lateral instability, and 
a 30 percent evaluation where there is severe recurrent 
subluxation or lateral instability.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257 (2007).

At the VA examination in June 2007, the veteran denied 
swelling.  The veteran denied use of any assistive devices.  
Upon physical examination the veteran presented as negative 
for deformity or swelling, although the knee was slightly 
tender medially.  There was no laxity or instability present.  
The Lachman's and McMurray's tests were both negative.  
Radiographic imaging was negative for evidence degenerative 
joint disease or effusion or other abnormality.  At the 
August 2006 VA examination, the veteran claimed that 
occasionally the left knee swells and occasionally pops 
although upon examination the knee showed no swelling or 
deformities and no palpable tenderness.  Upon physical 
examination, the examiner observed stable to medial and 
lateral collateral ligaments; stable to anterior posterior 
cruciate ligaments; and stable medial and lateral meniscus.  
McMurray's and Lachman's tests were negative, and no laxity 
or instability was present.
Therefore, the evidence demonstrates that there is no laxity 
and instability of the veteran's left knee.  As such, a 10 
percent evaluation has been assigned under Diagnostic Code 
5257.  In the absence of moderate impairment manifested by 
recurrent subluxation or lateral instability, the veteran is 
not entitled to a 20 percent evaluation under Diagnostic Code 
5257.

The Board has also considered whether the veteran is entitled 
to a higher or separate rating under alternate diagnostic 
codes pertaining to the knee.

Diagnostic Code 5260 provides for a zero percent evaluation 
where flexion of the leg is only limited to 60 degrees.  For 
a 10 percent evaluation, flexion must be limited to 45 
degrees.  A 20 percent evaluation is warranted where flexion 
is limited to 30 degrees.  A 30 percent evaluation may be 
assigned where flexion is limited to 15 degrees.  38 C.F.R. § 
4.71a, Diagnostic Code 5260.  In the August 2006 VA 
examination, the veteran presented with flexion to 135 
degrees without pain.  More recently in the June 2007 VA 
examination, the veteran's range of motion testing showed 
flexion to 120 degrees with mild pain medially.

Diagnostic Code 5261 provides for a zero percent evaluation 
where extension of the leg is limited to five degrees. A 10 
percent evaluation requires extension limited to 10 degrees.  
A 20 percent evaluation is warranted where extension is 
limited to 15 degrees.  A 30 percent evaluation may be 
assigned where the evidence shows extension limited to 20 
degrees.  For a 40 percent evaluation, extension must be 
limited to 30 degrees.  And finally, where extension is 
limited to 45 degrees, a 50 percent evaluation may be 
assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  On both 
the August 2005 and the June 2006 VA examination the veteran 
presented with extension of 0 degrees without pain.  In 
addition, active range of motion did not produce any 
weakness, fatigue, or incoordination.  There is no additional 
loss of range of motion with repetitive movements.

The Board acknowledges that at the VA examination in June 
2007, the veteran presented with complaints of constant, 
daily pain in his knee.  The severity of the pain was 
described as being a 4 to a 6 on scale of 0 to 10.  
Precipitating factors included bending, walking, stooping, 
and getting in and out of a car.  There was no additional 
limitation with flare-ups.  At the August 2006 VA 
examination, the veteran claimed that the pain was often 
sharp, averaging 4-5/10.  The veteran further stated that the 
pain increases to 8/10 when aggravated by bending, kneeling, 
or putting pressure on the knee.  The pain also increased 
when walking or standing.  Nevertheless, there are no 
objective medical findings that any pain on use or during 
flare-ups, abnormal movement, fatigability, incoordination, 
or any other such factors resulted in the veteran's left knee 
being limited in flexion or extension to the extent required 
for an increased rating based on limitation of motion.  
DeLuca v. Brown, 8 Vet. App. 202 (1995) (holding that 
functional loss, supported by adequate pathology and 
evidenced by visible behavior of the veteran undertaking the 
motion, is recognized as resulting in disability); 38 C.F.R. 
§§ 4.10, 4.40, 4.45 (2006).  The June 2007 examiner 
specifically wrote that there was no additional loss of range 
of motion with repetitive movements and active range of 
motion did not produce any weakness, fatigue or 
incoordination.  The August 2006 VA examiner similarly wrote 
that active range of motion did not produce any weakness, 
fatigue, or incoordination.  Thus, such factors have already 
been contemplated in the currently assigned disability 
evaluation for the veteran's left knee disability.

Additionally, the Board has considered whether the veteran is 
entitled to separate ratings under Diagnostic Code 5260 
(limitation of flexion of the leg) and Diagnostic Code 5261 
(limitation of extension of the leg).  VAOPGCPREC 9-04 
(September 17, 2004), published at 69 Fed. Reg. 59,990 
(2004).  Specifically, where a veteran has both a limitation 
of flexion and a limitation of extension of the same leg, the 
limitations must be rated separately to adequately compensate 
for functional loss associated with injury to the leg.  Id.  
However, as the evidence fails to demonstrate compensable 
limitation of flexion and extension, the Board finds that 
VAOPGCPREC 9-04 is inapplicable in the instant case.

The Board also notes that the maximum disability rating under 
both Diagnostic Code 5263 for genu recurvatum and Diagnostic 
Code 5259 for removal of symptomatic, semilunar cartilage is 
10 percent.  38 C.F.R. § 4.71a, Diagnostic Code 6263 (2006).  
Thus, a disability rating higher than the current 10 percent 
is not available under those diagnostic codes.  In addition, 
there is no medical evidence of malunion or nonunion of the 
tibia and fibula, semilunar, dislocated cartilage with 
frequent episodes of "locking," pain and effusion into the 
joint, or ankylosis associated with the service-connected 
left knee disability that would support a higher evaluation 
under the criteria set forth in Diagnostic Codes 5256, 5258, 
or 5262.  38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5258, 
5262 (2007).

Consideration has been given to the potential application of 
the various provisions of 38 C.F.R. Parts 3 and 4, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
However, the Board finds no basis upon which to assign a 
higher evaluation for the veteran's service-connected left 
knee disability as a review of the record, to include the 
medical evidence, fails to reveal any additional functional 
impairment associated with such disability to warrant 
consideration of alternate rating codes.

The evidence does not show that symptomatology associated 
with the veteran's left knee disability more nearly 
approximates the schedular criteria associated with a higher 
or separate rating at any time relevant to the appeal period.  
Therefore, a staged rating is not in order and the currently 
assigned 10 percent rating is appropriate for the entire 
appeal period.

Furthermore, the Board notes that there is no evidence of 
record that the veteran's left knee injury warrants an 
initial rating higher than 10 percent on an extraschedular 
basis.  38 C.F.R. § 3.321(b) (2007).  Any limits on the 
veteran's employability due to his left knee disability have 
been contemplated in a 10 percent rating under Diagnostic 
Code 5257.  The evidence also does not reflect that the 
veteran's left knee disability has necessitated any frequent 
periods of hospitalization or caused marked interference with 
employment.  Thus, the record does not show an exceptional or 
unusual disability picture not contemplated by the regular 
schedular standards that would warrant the assignment of an 
extraschedular rating.  Since application of the regular 
schedular standards is not rendered impracticable in this 
case, the Board is not required to refer this matter to the 
RO for the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1) (2007) for consideration of the assignment of an 
extraschedular evaluation.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The Board acknowledges the veteran's statements that his 
service-connected left knee disability is worse than the 
assigned rating.  The Board places significantly more weight 
on the objective clinical findings reported on examination 
than the veteran's own subjective statements in support of 
his claim.  See Smith v. Derwinski, 1 Vet. App. 235, 237 
(1991) (determining the credibility of evidence is a function 
for the Board).  Furthermore, the opinions and observations 
of the veteran alone cannot meet the burden imposed by the 
rating criteria under 38 C.F.R. § 4.71a with respect to 
determining the severity of his service-connected left knee 
disability.  See Moray v. Brown, 2 Vet. App. 211, 214 (1993); 
see also Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 38 
C.F.R. § 3.159(a)(1) and (2) (2007).  As a preponderance of 
the evidence is against the assignment of a disability rating 
in excess of 10 percent, the benefit-of-the-doubt rule does 
not apply, and the claim must be denied.  38 U.S.C.A. § 
5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).


ORDER

Entitlement to an increased rating in excess of 10 percent 
for left knee injury residuals is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


